Case 2:19-cv-01841-JS-GRB Document 1 Filed 03/31/19 Page 1 of 15 PageID #: 1



Sheehan & Associates, P.C.
Spencer Sheehan
spencer@spencersheehan.com
(516) 303-0552

United States District Court
Eastern District of New York                                     2:19-cv-01841

Oscar Lopez individually and on behalf of
all others similarly situated
                                Plaintiff

                  - against -                                      Complaint

General Mills Sales, Inc.
                                Defendant


       Plaintiff by attorneys alleges upon information and belief, except for allegations pertaining

to plaintiff, which are based on personal knowledge:


       1.     General Mills Sales, Inc. (“defendant”) manufactures, distributes, markets, labels and

sells chocolate-based breakfast cereals (“Products”) to consumers from third-party brick and

mortar stores and websites.

       2.     The Products include Chocolate Cheerios, Cocoa Puffs, Chocolate Toast Crunch,

Chocolate Chex and other seasonal cereals (i.e., Count Chocula).

       3.     Cocoa powder (“cocoa”) is the “core of a chocolate's flavor, without any extra fat,

sugar, or milk to get in the way.”

       4.     For instance, the Chocolate Cheerios’ front label states “Made with Real Cocoa”

while the back label contains the outline of a “Cheerio” shape made from cocoa powder with strips

of chocolate, stating:

       Cocoaoooh Yeah! Made with real cocoa for chocolatey goodness. From cocoa
                                            1
Case 2:19-cv-01841-JS-GRB Document 1 Filed 03/31/19 Page 2 of 15 PageID #: 2



       bean to bowl, the real flavor of cocoa in your Cheerios is a chocolatey treat. Go
       ahead, indulge. With no artificial flavors or colors from artificial sources, and
       whole grain oats, you deserve it.




       5.    The Cocoa Puffs, Chocolate Toast Crunch and Chocolate Chex similarly emphasize

the importance, and presence of cocoa.

  Made With Real Cocoa       mmm…REAL cocoa & cinnamon Made With 100% Real Cocoa




                                                2
Case 2:19-cv-01841-JS-GRB Document 1 Filed 03/31/19 Page 3 of 15 PageID #: 3



        6.      The above representations are false, misleading and deceptive because their

ingredient lists disclose they actually contain “Cocoa Processed with Alkali.”




             Chocolate Chex




             Chocolate Cheerios




             Chocolate Toast Crunch




             Cocoa Puffs




        7.      Cocoa powder is derived from cocoa beans, which are fermented and dried before

their shells are cracked by large rollers.

        8.      What remains are the edible portions of the cocoa bean – “nibs.”

        9.      The nibs are crushed and ground into a fine paste, a process which breaks open their

cellular structure and causes release of the fat in the nibs (cocoa butter).

        10.     Friction during this process produces enough heat to melt the cocoa butter, and the


                                                   3
Case 2:19-cv-01841-JS-GRB Document 1 Filed 03/31/19 Page 4 of 15 PageID #: 4



combination of crushed, ground nibs and cocoa butter produces chocolate liquor.

        11.   The chocolate liquor is pressed between hydraulic plates to squeeze out at least half

of the excess cocoa butter.

        12.   The remaining hard-cocoa cakes are then grated into a fine powder.

        13.   Depending upon the end-use, not all of the fat from the cocoa butter (c. 50% fat) will

be extracted in producing cocoa powder.

        14.   The result is powders of different qualities, based on the percent remaining of their

most valuable constituent – fat: high or “breakfast cocoa” (22% +), medium or “cocoa” (10-12%)

and lowfat cocoa (less than 10%).

        15.   The cocoa powder can be further treated through alkalization (“Dutch-process” or

alkalized) or sold for use in its non-alkalized state.

        16.   Alkalization makes the cocoa powder less acidic though it modifies and reduces

flavanols and detracts from the “real cocoa” taste.

        17.   The alkali treatment results in a cocoa powder with a noticeably darker hue.

                  Non-Alkalized                                      Alkalized




                                                   4
    Case 2:19-cv-01841-JS-GRB Document 1 Filed 03/31/19 Page 5 of 15 PageID #: 5



         18.   Defendant has tapped into consumer demand for “real ingredients” by promoting the

presence of “real cocoa,” as “nearly three-quarters of U.S. consumers find it important to be able

to recognize the ingredients in the products they buy.”1

         19.   An industry survey confirmed “recognition of ingredients to be one of the biggest

drivers of product choice, with more than half of respondents (52 percent) considering it to be an

important factor.”2

         20.   The claim of “real cocoa” is intended to differentiate the cocoa in the Products from

other cocoa ingredients bearing the standard cocoa designation, i.e., cocoa processed with alkali,

such that is nutritionally and organoleptically superior.3

         21.   Because cocoa is a commonly used and valued product, consumers have certain

expectations based on experience when it comes to how “cocoa” is declared on a label.

         22.   It is false, deceptive and misleading to conspicuously promote “real cocoa” without

any reference to the presence and use of alkalis either preceding or following.

         23.   The Products’ use of the optional alkali ingredients significantly distinguishes its

cocoa component from cocoa powder which does not contain alkali.

         24.   The presence or absence of alkalis effect the taste and color of the cocoa powder to

such an extent that they are a characterizing feature and effect whether it will be purchased.

         25.   Though it may be duplicative and unnecessary to indicate the presence of all optional

ingredients used in standardized foods wherever the affected ingredient is declared, other than the

ingredient list, this is not the case where an optional ingredient (alkali) is characterizing towards



1
  https://www.snackandbakery.com/articles/88762-clean-label-snacks-and-bakery-move-from-novelty-to-mainstream
2
   https://www.foodinsiderjournal.com/clean-label/75-consumers-will-pay-extra-clean-label-ingredients
3
   21 C.F.R. §130.11 Label designations of ingredients for standardized foods.
                                                     5
Case 2:19-cv-01841-JS-GRB Document 1 Filed 03/31/19 Page 6 of 15 PageID #: 6



the affected ingredient (cocoa).

        26.   No reasonable consumer would expect that a product promoted as containing “real

cocoa” or “100% real cocoa” would also contain or be made with alkalis because “real” is

understood to be the ingredient in its most simplified and reduced form, and cocoa which does not

contain alkalis is readily available.

        27.   The representation of the cocoa as “real cocoa” gives the false impression that the

cocoa powder is not modified prior to the point which it would otherwise be suitable for inclusion

into the Products.

        28.   The representation “real cocoa” is false, deceptive and misleading because

consumers expect “real cocoa” to indicate a higher quality cocoa than had the ingredient merely

been accurately identified as merely “cocoa,” the term for when the fat content is between 10 and

22 percent.

        29.   By misrepresenting medium fat cocoa as “real cocoa,” consumers will expect the

cocoa powder component to be nutritionally and organoleptically superior than it actually is.

        30.   Such a type of higher fat cocoa – above 22 percent – is referred to as breakfast cocoa,

which has a more intense “chocolate-y” flavor.

        31.   The Products contain other representations which are misleading and deceptive.

        32.   As a result of its false and misleading labeling, defendant was able to sell its foods

to hundreds of thousands of consumers throughout the United States and to realize large profits.

        33.   Excluding tax, the Products cost no less than $3.99 per 20.3 oz, a premium price

compared to other similar products which are represented in a non-misleading way.

                                        Jurisdiction and Venue

                                                  6
Case 2:19-cv-01841-JS-GRB Document 1 Filed 03/31/19 Page 7 of 15 PageID #: 7



        34.   Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2).

        35.   Upon information and belief, the aggregate amount in controversy is more than

$5,000,000.00, exclusive of interests and costs.

        36.   This court has personal jurisdiction over defendant because it conducts and transacts

business, contracts to supply and supplies goods within New York.

        37.   Venue is proper because plaintiff and many class members reside in this District and

defendant does business in this District and State.

        38.   A substantial part of events and omissions giving rise to the claims occurred in this

District.

                                                    Parties

        39.   Plaintiff is a citizen of Suffolk County, New York.

        40.   John and Jane Doe plaintiffs are citizens of the other 49 states.

        41.   Defendant is a Delaware corporation with a principal place of business in

Minneapolis, Minnesota.

        42.   During the class period, plaintiff purchased one or more Products for personal

consumption with the representations described herein, for no less than the price indicated, supra,

excluding tax, within this district and/or state.

        43.   Plaintiff paid this premium because prior to purchase, plaintiffs saw and relied on the

misleading representations.

        44.   Plaintiff would consider purchasing the Products again if there were assurances that

the Products’ representations were no longer misleading.

                                          Class Allegations


                                                    7
Case 2:19-cv-01841-JS-GRB Document 1 Filed 03/31/19 Page 8 of 15 PageID #: 8



       45.    The classes consist of all consumers in the following states: all, New York who

purchased any Products subject to the actionable representations during the statutes of limitation.

       46.    A class action is superior to other methods for fair and efficient adjudication.

       47.    The class is so numerous that joinder of all members, even if permitted, is

impracticable, as there are likely hundreds of thousands of members.

       48.    Common questions of law or fact predominate and include whether the

representations were likely to deceive reasonable consumers and if plaintiff(s) and class members

are entitled to damages.

       49.    Plaintiff(s) claims and the basis for relief are typical to other members because all

were subjected to the same representations.

       50.    Plaintiff(s) is/are an adequate representative because his/her/their interests do not

conflict with other members.

       51.    No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

       52.    Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest.

       53.    Plaintiff(s) counsel is competent and experienced in complex class action litigation

and intends to adequately and fairly protect class members’ interests.

       54.    Plaintiff(s) seeks class-wide injunctive relief because the practices continue.

                         New York General Business Law (“GBL”) §§ 349 & 350
                      and Consumer Protection Statutes of Other States and Territories

       55.    Plaintiff and John and Jane Doe plaintiffs, representing the forty-nine (49) other

states where they reside and purchased the Products, incorporate by reference all preceding
                                                 8
Case 2:19-cv-01841-JS-GRB Document 1 Filed 03/31/19 Page 9 of 15 PageID #: 9



paragraphs and assert causes of action under the consumer protection statutes of all fifty (50) states.

   a. Alabama Deceptive Trade Practices Act, Ala. Code § 8-19-1, et. seq.;

   b. Alaska Unfair Trade Practices and Consumer Protection Act, Ak. Code § 45.50.471, et.

       seq.;

   c. Arkansas Deceptive Trade Practices Act, Ark. Code § 4-88-101, et. seq.;

   d. California Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750 et seq. and Unfair

       Competition Law, Cal. Bus. Prof. Code §§ 17200- 17210 et. seq.;

   e. Colorado Consumer Protection Act, Colo Rev. Stat § 6-1-101, et. seq.;

   f. Connecticut Unfair Trade Practices Act, Conn. Gen Stat § 42-110a, et. seq.;

   g. Delaware Deceptive Trade Practices Act, 6 Del. Code § 2511, et. seq.;

   h. District of Columbia Consumer Protection Procedures Act, D.C. Code §§ 28-3901, et. seq.;

   i. Florida Deceptive and Unfair Trade Practices, Act Florida Statutes§ 501.201, et. seq.;

   j. Georgia Fair Business Practices Act, §10-1-390 et. seq.;

   k. Hawaii Unfair and Deceptive Practices Act, Hawaii Revised Statutes § 480 1, et. seq. and

       Hawaii Uniform Deceptive Trade Practices Act, Hawaii Revised Statute § 481A-1, et. seq.;

   l. Idaho Consumer Protection Act, Idaho Code § 48-601, et. seq.;

   m. Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS § 505/1, et. seq.;

   n. Kansas Consumer Protection Act, Kan. Stat. Ann §§ 50 626, et. seq.;

   o. Kentucky Consumer Protection Act, Ky. Rev. Stat. Ann. §§ 367.110, et. seq., and the

       Kentucky Unfair Trade Practices Act, Ky. Rev. Stat. Ann § 365.020, et. seq.;

   p. Louisiana Unfair Trade Practices and Consumer Protection Law, La. Rev. Stat. Ann. §§

       51:1401, et. seq.;

                                                  9
Case 2:19-cv-01841-JS-GRB Document 1 Filed 03/31/19 Page 10 of 15 PageID #: 10



   q. Maine Unfair Trade Practices Act, 5 Me. Rev. Stat. § 205A, et. seq., and Maine Uniform

      Deceptive Trade Practices Act, Me. Rev. Stat. Ann. 10, § 1211, et. seq.;

   r. Massachusetts Unfair and Deceptive Practices Act, Mass. Gen Laws ch. 93A;

   s. Michigan Consumer Protection Act, §§ 445.901, et. seq.;

   t. Minnesota Prevention of Consumer Fraud Act, Minn. Stat §§ 325F.68, et. seq.; and

      Minnesota Uniform Deceptive Trade Practices Act, Minn Stat. § 325D.43, et. seq.;

   u. Mississippi Consumer Protection Act, Miss. Code An. §§ 75-24-1, et. seq.;

   v. Missouri Merchandising Practices Act, Mo. Rev. Stat. § 407.010, et. seq.;

   w. Montana Unfair Trade Practices and Consumer Protection Act, Mont. Code § 30-14-101,

      et. seq.;

   x. Nebraska Consumer Protection Act, neb. Rev. Stat. § 59 1601 et. seq., and the Nebraska

      Uniform Deceptive Trade Practices Act, Neb. Rev. Stat. § 87-301, et. seq.;

   y. Nevada Trade Regulation and Practices Act, Nev. Rev. Stat. §§ 598.0903, et. seq.;

   z. New Hampshire Consumer Protection Act, N.H. Rev. Stat. § 358-A:1, et. seq.;

   aa. New Jersey Consumer Fraud Act, N.J. Stat. Ann. §§ 56:8 1, et. seq.;

   bb. New Mexico Unfair Practices Act, N.M. Sta. Ann. §§ 57 12 1, et. seq.;

   cc. North Dakota Consumer Fraud Act, N.D. Cent. Code §§ 51 15 01, et. seq.;

   dd. Ohio Rev. Code Ann. §§ 1345.02 and 1345.03; Ohio Admin. Code §§ 109;

   ee. Oklahoma Consumer Protection Act, Okla. Stat. 15 § 751, et. seq.;

   ff. Oregon Unfair Trade Practices Act, Ore. Rev. Stat. § 646.608(e) & (g);

   gg. Rhode Island Unfair Trade Practices and Consumer Protection Act, R.I. Gen. Laws § 6-

      13.1-1 et. seq.;

                                              10
Case 2:19-cv-01841-JS-GRB Document 1 Filed 03/31/19 Page 11 of 15 PageID #: 11



   hh. South Carolina Unfair Trade Practices Act, S.C. Code Law § 39-5-10, et. seq.;

   ii. South Dakota’s Deceptive Trade Practices and Consumer Protection Law, S.D. Codified

       Laws §§ 37 24 1, et. seq.;

   jj. Tennessee Consumer Protection Act, Tenn. Code Ann. § 47-18-101 et. seq.;

   kk. Vermont Consumer Fraud Act, Vt. Stat. Ann. Tit. 9, § 2451, et. seq.;

   ll. Washington Consumer Fraud Act, Wash. Rev. Code § 19.86/0101, et. seq.;

   mm. West Virginia Consumer Credit and Protection Act, West Virginia Code § 46A-6-101,

       et. seq.;

   nn. Wisconsin Deceptive Trade Practices Act, Wis. Stat. §§ 100.18, et. seq.


       56.    Defendants’ representations and omissions are false, unfair, deceptive and

misleading and are not unique to the parties and have a broader impact on the public.

       57.    Defendants’ acts, practices, advertising, labeling, packaging, representations and

omissions are not unique to the parties and have a broader impact on the public.

       58.    Plaintiff desired to purchase products which were as described by defendant and

expected by reasonable consumers, given the product type.

       59.    The representations and omissions were relied on by plaintiff and class members,

who paid more than they would have, causing damages.

                                       Negligent Misrepresentation

       60.    Plaintiff incorporates by references all preceding paragraphs.

       61.    Defendant misrepresented the substantive, health, quality and nutritional attributes

of the Products’ composition.

       62.    Defendant had a duty to disclose and/or provide non-deceptive labeling of the
                                                11
Case 2:19-cv-01841-JS-GRB Document 1 Filed 03/31/19 Page 12 of 15 PageID #: 12



Products and knew or should have known same were false or misleading.

       63.    This duty is based on defendant’s purported position as a self-designated learned

intermediary and an entity which has held itself out as having special knowledge in the production,

service and sale of the product type.

       64.    Defendant negligently misrepresented and/or negligently omitted material facts.

       65.    Plaintiff reasonably and justifiably relied on these negligent misrepresentations and

omissions, which served to induce and did induce, the purchase of the Products.

       66.    Plaintiff and class members would not have purchased the Products or paid as much

if the true facts had been known, thereby suffering damages.

              Breach of Express Warranty and Implied Warranty of Merchantability


       67.    Plaintiff incorporates by references all preceding paragraphs.

       68.    Defendant sells chocolate-based cereals and cocoa is the core of chocolate’s flavor.

       69.    The Products warranted to plaintiff and class members that they possessed

substantive, functional, nutritional, organoleptic, sensory, physical and other attributes which they

did not.

       70.    The Products did not conform to their affirmations of fact and promises, wholly due

to defendant’s actions.

       71.    The Products were not merchantable in their final sale form.

       72.    Plaintiff and class members relied on defendant’s claims, paying more than they

would have.

                                              Fraud



                                                 12
Case 2:19-cv-01841-JS-GRB Document 1 Filed 03/31/19 Page 13 of 15 PageID #: 13



       73.     Plaintiff incorporates by references all preceding paragraphs.

       74.     Defendant’s purpose was to mislead consumers who seek products which feature

“real” ingredients – “real” referring to the ingredient in its least modified form such that it can be

incorporated into a final product.

       75.     It is misleading to refer to the cocoa as “real cocoa” because the cocoa was processed

with and contained alkali, an unnecessary addition to the cocoa powder and which detracts from

that aspect of the cocoa which is paramount – the chocolate-y flavor.

       76.     Defendant’s intent was to secure economic advantage in the marketplace against

competitors.

       77.     Plaintiff and class members observed and relied on defendant’s claims, causing them

to pay more than they would have, entitling them to damages.

                                           Unjust Enrichment

       78.     Plaintiff incorporates by references all preceding paragraphs.

       79.     Defendant obtained benefits and monies because the Products were not as

represented and expected, to the detriment and impoverishment of plaintiff and class members,

who seek restitution and disgorgement of inequitably obtained profits.

                                 Jury Demand and Prayer for Relief

Plaintiff demands a jury trial on all issues.

    WHEREFORE, plaintiff prays for judgment:

   1. Declaring this a proper class action, certifying plaintiff(s) as representative and the

       undersigned as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct such


                                                 13
Case 2:19-cv-01841-JS-GRB Document 1 Filed 03/31/19 Page 14 of 15 PageID #: 14



      practices to comply with the law;

   3. Awarding monetary damages and interest, including treble and punitive damages, pursuant

      to the common law, GBL and other statutory claims;

   4. Awarding costs and expenses, including reasonable fees for plaintiff’s attorneys and

      experts; and

   5. Such other and further relief as the Court deems just and proper.

Dated: March 31, 2019
                                                              Respectfully submitted,

                                                              Sheehan & Associates, P.C.
                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan (SS-8533)
                                                              505 Northern Blvd., Suite 311
                                                              Great Neck, NY 11021
                                                              (516) 303-0552
                                                              spencer@spencersheehan.com
                                                              Joshua Levin-Epstein




                                              14
Case 2:19-cv-01841-JS-GRB Document 1 Filed 03/31/19 Page 15 of 15 PageID #: 15




2:19-cv-01841
United States District Court
Eastern District of New York

Oscar Lopez individually and on behalf of all others similarly situated


                                         Plaintiff


        - against -


General Mills Sales, Inc.

                                         Defendant




                                       Complaint


                                    Sheehan & Associates, P.C.
                                    505 Northern Blvd., #311
                                      Great Neck, NY 11021
                                       Tel: (516) 303-0052
                                       Fax: (516) 234-7800



Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: March 31, 2019
                                                                          /s/ Spencer Sheehan
                                                                           Spencer Sheehan
